ORDER FOR DISCIPLINE
On May 12, 1993, the Disciplinary Board of the Supreme Court filed its Report unanimously adopting a Stipulation and Consent to Discipline in this case. The Consent to Discipline was based upon discipline Mr. Linnerooth received in Minnesota for the conviction of possession of one-half ounce cocaine and attempted possession of one-half ounce cocaine in the U.S. District Court for the District of North Dakota in Fargo, North Dakota.
The record of the disciplinary proceedings shows that a Petition for Disciplinary Action was filed in Minnesota by the Minnesota Office of Lawyers Professional Responsibility on February 10, 1993. Mr. Linnerooth stipulated to discipline in Minnesota for engaging in criminal conduct by possessing and attempting to possess a controlled substance (cocaine) in violation of 21 U.S.C. §§ 844(a) and 846.
Mr. Linnerooth consented to public reprimand in Minnesota and two years unsupervised probation with the following conditions: total abstinence from all controlled substances, except prescription drugs used in accordance with the directions of a prescribing physician; attend meetings of either Alcoholics or Narcotics Anonymous at least twice per month; and submit to random urinalysis for drug screening at his expense at an approved facility. Mr. Lin-nerooth also agreed to pay $750.00 in costs for the proceedings in Minnesota. The Supreme Court of Minnesota accepted the stipulation and filed its Order on March 25, 1993.
In accordance with Rule 4.4, North Dakota Procedural Rules for Lawyer Disability and Discipline (NDPRLDD), Vivian E. Berg, Disciplinary Counsel filed a certified copy of the Order from the Minnesota Supreme Court with the Disciplinary Board of the Supreme Court on March 31, 1993. Subsequently, on April 2, 1993, Ms. Berg filed a Stipulation and Consent to Discipline signed by Richard James Linnerooth and his counsel, Donald R. Becker, with the Disciplinary Board of the Supreme Court consenting to the immediate entry of an order of reciprocal discipline, with discipline imposed to be the same as that imposed in Minnesota, and waiving the filing of a petition for discipline and notices required by Rule 4.4(B), NDPRLDD.
On May 4, 1993, the Disciplinary Board unanimously adopted the Stipulation and Consent to Discipline in this matter, and subsequently, on May 12, 1993, filed its *734Report with the Supreme Court for consideration under Rule 3.1(F), NDPRLDD. The Court considered the matter, and
ORDERED, that Richard James Linne-rooth is hereby publicly reprimanded and placed on unsupervised probation for a period of two years.
IT IS FURTHER ORDERED, that Mr. Linnerooth’s probation be subject to the following conditions:
a. Mr. Linnerooth shall maintain total abstinence from all controlled substances, except that prescription drugs may be used in accordance with the directions of a prescribing physician.
b. Mr. Linnerooth shall attend meetings of either Alcoholics or Narcotics Anonymous at least two times per month. Mr. Linnerooth shall, without a reminder or request, submit to the Disciplinary Counsel, a quarterly attendance verification on a form provided by Disciplinary Counsel.
c. At Disciplinary Counsel’s request, Mr. Linnerooth shall submit to random urinalysis for drug screening at his own expense at a facility approved by Disciplinary Counsel.
IT IS FURTHER ORDERED, that Mr. Linnerooth be required to pay the costs and expenses of the disciplinary proceedings in the amount of $100.00.
/s/ Gerald W. VandeWalle Gerald W. VandeWalle, Chief Justice
/s/ Herbert L. Meschke Herbert L. Meschke, Justice
/s/ Beryl J. Levine Beryl J. Levine, Justice
/s/ William A. Neumann William A. Neumann, Justice
/s/ Dale V, Sandstrom Dale V. Sandstrom, Justice